Citation Nr: 1642228	
Decision Date: 11/02/16    Archive Date: 11/18/16

DOCKET NO.  14-29 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to an increased disability evaluation for lumbosacral strain, bilateral sacroiliitis, and retrolisthesis of the coccyx, currently rated as 10 percent disabling.

2.  Entitlement to a total rating for compensation on the basis of individual unemployability (TDIU).



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from February 1982 to February 2003.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, in pertinent part, denied the Veteran's claim for an increased disability rating for her lumbosacral strain, bilateral sacroiliitis, and retrolisthesis of the coccyx.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board acknowledges that the Veteran was afforded a VA examination in July 2012 in connection with her claim for an increased disability rating for her lumbosacral strain, bilateral sacroiliitis, and retrolisthesis of the coccyx.  Nonetheless, the Veteran asserts that the symptoms of her service-connected lumbosacral strain, bilateral sacroiliitis, and retrolisthesis of the coccyx are more severe than presently evaluated, and that her symptoms have worsened since the July 2012 VA examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).   

Moreover, following the most recent VA examination in July 2012, the United States Court of Appeals for Veterans Claims (CAVC) in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the CAVC's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  

A review of the most recent, July 2012 VA examination reports reveal that range of motion testing for the lumbosacral spine in active and passive motion, weight-bearing, and nonweight-bearing situations were not conducted.  In light of Correia, the July 2012 VA examination is insufficient, and the Veteran must be provided a new VA examination, which provides range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  

As such, the Board finds that the Veteran should be afforded a new VA examination in order to accurately evaluate the current severity of her service-connected lumbosacral strain, bilateral sacroiliitis, and retrolisthesis of the coccyx, on appeal.  

Furthermore, VA must make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   All available VA treatment records for the claim on appeal for the rating period since July 2011 should be associated with the Veteran's claims file.  

A claim for increased evaluation includes a claim for a TDIU where there are allegations of worsening disability and related unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Board notes that the Veteran has not formally filed a claim of entitlement to a TDIU.  However, the Veteran appears to allege that her service-connected disabilities - including the lumbosacral spine disability on appeal - preclude her from obtaining or maintaining gainful employment.  Therefore, a TDIU claim is reasonably raised by the record in this case.  The TDIU claim has not yet been adjudicated by the RO.  VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement pertinent records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  


Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a VCAA notice letter pertaining to a claim for entitlement to TDIU, and allow for a reasonable period to respond.  The RO/AMC should request that the Veteran provide sufficient information and authorization to enable it to obtain any additional evidence pertinent to the claim for TDIU. 

After completing all indicated development, the RO should adjudicate the claim for TDIU in light of all the evidence of record.   

2.  The RO should take appropriate steps to obtain and associate with the record copies of the Veteran's VA treatment records, if any, associated with the claim on appeal for the rating period since July 2011.

3.  After any additional records are associated with the claims file, the RO should schedule the Veteran for a VA spine examination to ascertain the current severity and manifestations of the Veteran's service-connected lumbosacral strain, bilateral sacroiliitis, and retrolisthesis of the coccyx.  

The claims file should be made available to the examiner for review in connection with the examination. 

The examination should include a statement as the effect of the Veteran's service-connected lumbosacral strain, bilateral sacroiliitis, and retrolisthesis of the coccyx on her occupational functioning and daily activities.  


In particular, the VA spine examination must include range of motion testing in the following areas:

   	Active motion;
   	Passive motion;
   	Weight-bearing; and
   	Nonweight-bearing.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The VA examiner should provide a complete rationale for any opinions provided.

4.  After completing any additional notification or development deemed necessary, the Veteran's claim for an increased disability rating should be readjudicated.  If the claim remains denied, the Veteran should be furnished with a supplemental statement of the case and afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




